DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
	In claim 12, line 1, “is further” should be “further”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the shock absorbers are rubber shock absorbers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In claim 1, “gas shock absorbers” are claimed.  However, unspecified “shock absorbers” are 

Allowable Subject Matter
Claims 1 – 11, 13 – 17 and 19 are allowed.
	Claim 12 is objected to.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
	Regarding 1, patent application publication number US 2010/0148466 A1 to Richter et al. (hereinafter referred to as Richter) discloses a wheelchair (10) incorporated with a lift apparatus (movable linkage assembly 14), comprises:
	a pair of seat frame support bars (upper track 46) configured to secure at least one seat cushion (seat 12; Paragraph [0002));
	a pair of backrest support bars (seatback 30) configured to secure a backrest cushion;
	a pair of lower support bars (pair or lower tracks 20) positioned parallel and opposite each other on both sides of the wheelchair;
	a support assembly (scissor jack 36) includes a plurality of scissor links on both sides of the wheelchair, wherein the plurality of scissor links (first and second linkage 
	a foot rest assembly (footrest 33, Paragraph [0023]) includes a pair of leg support bars (footrest support arms 31) carrying a foot rest, and
	a pair of front wheels rotate 360 degrees and rear wheels both are affixed to the pair of lower support bars, configured to rotate in a direction for providing maximum mobility for the wheelchair Richter does not disclose:
	a pair of armrest frame support bars movably affixed to the pair of backrest support bars; and
	the a foot rest assembly includes a pair of leg support bars carrying a foot rest, pivotally affixed to the pair of seat frame support bars via gas shock absorbers.

	Patent application publication US 2012/0295778 A1 to Johansson et al. discloses a mobile rocking patient chair and method of use comprising:
	Armrests movably affixed to the backrest (left and right armrests 214 and 217,Paragraph [0127)).

.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Felicia L. Brittman/           Examiner, Art Unit 3611                                                                                                                                                                                             
/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611